U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52937 AFH Holding V, Inc. (Name of registrant in its charter) Delaware 26-1365353 (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 9595 Wilshire Blvd. Suite Beverly Hills, CA 90212 (Address of principal executive offices) Issuer’s telephone number: (310) 300-3431 N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 1, 2008: 5,000,000 shares of common stock. Item 1. Financial Statements. AFH HOLDING V, INC. FINANCIAL STATEMENTS (Unaudited) September 30, 2008 AFH HOLDING V, INC. (A Development Stage Enterprise) UNAUDITED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) Page Financial Statements: Balance Sheet F−1 Statement of Operations F−2 Statement of Stockholders’ Equity F−3 Statement of Cash Flows F−4 Notes to Financial Statements F-5 - F-6 AFH HOLDING V, INC. (A Development Stage Enterprise) BALANCE SHEET SEPTEMBER 30, 2008 (Unaudited) September 30, 2008 December 31, 2007 (Unaudited) ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS’ EQUITY Commitment and contingencies $ - $ - Stockholders’ equity: Preferred stock, $.001 par value, authorized 20,000,000 shares, none issued - - Common stock, $.001 par value, authorized 100,000,000 shares, 5,000,000 issued and outstanding 5,000 5,000 Additional paid in capital 1,271 1,271 Deficit accumulated during the development stage (6,271) (6,271) Total stockholders’ equity - - Total liabilities and stockholders’ equity - - $ $ The accompanying notes are an integral part of these financial statements F-1 AFH HOLDING V, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) Income For thenine months endedSeptember 30, 2008 For the three months endedSeptember 30, 2008 For the period April 16, 2007 (Inception) through September 30, 2007 For the three months ended September 30, 2007 For the period April 16, 2007 (Inception) through September 30, 2008 Revenue $ - $ $ - $ - $ Expenses $ - $ $ - $ - $ General and Administrative $ - $ (5,000 ) $ - $ - $ (6,271 ) Total Expenses $ - $ (5,000 ) $ - $ - $ (6,271 ) Net Loss (5,000 ) (6,271 ) Net loss per share (basic and diluted) $ - $ 0.00 $ - $ - $ (.00 ) Weighted average shares outstanding (basicand diluted) 5,000,000 5,000,000 5,000,000 5,000,000 5,000,000 The accompanying notes are an integral part of these financial statements F-2 AFH HOLDING V, INC. (A Development Stage Enterprise) STATEMENTS OF STOCKHOLDERS’ EQUITY For the period from April 16, 2007 (Inception) to September 30, 2008 (Unaudited) Common Stock Additional Paid-in Capital Deficit accumulated Total Shares Amount Issuance of Common Stock Balance April 16, 2007 0 0 0 0 0 Shares issued in Lieu of Expenses paid 5,000,000 $ 5,000 $ 0 $ 0 $ 5,000 Net Loss at December 31, 2007 $ (6,271 ) $ (6,271 ) Contributed Capital for Services 1,271 1,271 Balance at December 31, 2007 and September 30, 2008 5,000,000 $ 5,000 $ 1,271 $ (6,271 ) 0 The accompanying notes are an integral part of these financial statements F-3 AFH HOLDING V, INC. (a Development Stage Enterprise) STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, 2008 For the period April 16, 2007 (Inception) through September 30, 2007 For the period April 16, 2007 (Inception) through September 30, 2008 Cash flows from operating activities Net Loss — $ (5,000 ) $ (6,271 ) Shares issued in lieu of expenses paid — (5,000 ) 5,000 ContributedCapital For Services — 1,271 Cash flows used in operating activities — — Net increase in cash — — Cash, beginning of period — — Cash, end of period — $ $ — SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest — — Income taxes — — The accompanying notes are an integral part of these financial statements F-4 AFH HOLDING V, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Nature of Operations AFH HOLDING V, INC., a development stage company (the “Company”), was incorporated in the State of Delaware on April 16, 2007. The Company is 100% owned by AFH Holding & Advisory, LLC. The financial statements presented represent only those transactions of AFH Holding V, Inc. The Company is looking to acquire an existing company or acquire the technology to begin operations. As a blank check company, the Company’s business is to pursue a business combination through acquisition, or merger with, an existing company. As of the date of the financial statements, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. No assurances can be given that the Company will be successful in locating or negotiating with any target company. Since inception, the Company has been engaged in organizational efforts. General The accompanying unaudited financial statements include all adjustments of a normal and recurring nature, which, in the opinion of Company’s management, are necessary to present fairly the Company’s financial position as of September 30, 2008, the results of its operations for the three and nine months ended
